UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-7927


ROGER STEVENSON,

                Plaintiff – Appellant,

          v.

APRIL SHOUP, Unit Manager at the Marion Correctional
Institution; JASON DOBSON, Case Manager; TURNER SOUTH,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:08-cv-00305-GCM)


Submitted:   July 22, 2010                 Decided:    July 29, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Roger Stevenson, Appellant Pro Se.     Elizabeth F. Parsons,
Assistant  Attorney General,  Raleigh,  North   Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roger      Stevenson      appeals       from    the    district         court’s

order granting summary judgment in favor of Defendants in his

42 U.S.C. § 1983 (2006) civil rights action.                      The district court

entered    judgment      on   October    9,       2009,    and    Stevenson     noted     a

timely    appeal    on    October     13,       2009.      On     October     22,    2009,

Stevenson filed a motion under Fed. R. Civ. P. 52(a)-(b) and

59(e),    seeking   to    set   aside       and    amend    the     district        court’s

findings and alter or amend the October 9 judgment.                           Defendants

filed a response in opposition in November 2009.

            Stevenson’s       motion    remains         pending     in    the   district

court, and the court has not indicated any inclination to grant

it.   In the interest of avoiding further delay in this case, we

order a limited remand and direct the district court to promptly

consider the motion on its merits.                  See Fobian v. Storage Tech.

Corp.,    164 F.3d 887,   891     (4th Cir.         1999).         If   the    court

concludes that the motion is meritless, it should deny it; if

the court is inclined to grant the motion, it should issue a

short memorandum so stating.             The record, as supplemented, will

be returned to this court for further consideration after the

district court’s ruling.           In ordering this remand, we express no

opinion as to the merits of Stevenson’s motion.

                                                                                REMANDED



                                            2